675 So. 2d 259 (1996)
Alan FORGET, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2703.
District Court of Appeal of Florida, Fifth District.
June 21, 1996.
James B. Gibson, Public Defender, and Dee R. Ball, Assistant Public Defender, Daytona Beach, for Appellant.
Alain Forget, Belle Glade, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Belle B. Turner, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Alan Forget[1] appeals an order revoking his community control. We reverse and remand because the order of revocation does *260 not state the conditions violated. Bass v. State, 662 So. 2d 1024 (Fla. 5th DCA 1995).
REVERSED and REMANDED.
PETERSON, C.J., and W. SHARP and THOMPSON, JJ., concur.
NOTES
[1]  We spell appellant's first name as it is spelled in the style of this case.